UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6968



JAMES ELVE FLOWERS, JR.,

                                           Petitioner - Appellant,

          versus


RANDALL LEE,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-03-857-1)


Submitted:   November 15, 2004         Decided:     November 30, 2004


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Elve Flowers, Jr., Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James Elve Flowers, Jr., a state prisoner, seeks to

appeal the district court’s order adopting the magistrate judge’s

report and recommendation, rejecting Flowers’s claims on their

merits, and dismissing his petition filed under 28 U.S.C. § 2254

(2000).     The order is not appealable unless a circuit justice or

judge   issues   a   certificate   of   appealability.       28   U.S.C.    §

2253(c)(1) (2000).      A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable

or wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 338 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000). We have independently

reviewed the record and conclude that Flowers has not made the

requisite    showing.     Accordingly,     we   deny   his   motion   for   a

certificate of appealability and dismiss the appeal.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                  DISMISSED




                                   - 2 -